Joan




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                        March 19, 2014

                                     No. 04-13-00231-CV

                                    James W. CARROLL,
                                          Appellant

                                               v.

                                      Joan CASTANON,
                                           Appellee

                  From the 288th Judicial District Court, Bexar County, Texas
                               Trial Court No. 1998-CI-09347
                       Honorable John D. Gabriel, Jr., Judge Presiding

                                        ORDER
       Appellant’s brief was due to be filed on February 21, 2014. This court granted
Appellant’s first motion for extension of time to file the brief until March 21, 2014. On March
17, 2014, Appellant filed a second motion for extension of time to file the brief until March 28,
2014, for a total extension of thirty-five days.
      Appellant’s motion is GRANTED. Appellant’s brief is due to be filed with this court by
March 28, 2014. See TEX. R. APP. P. 38.6(d).

                                                    _________________________________
                                                    Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of March, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court